FILED
                             NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANDRA VIOLETA RAMIREZ                           No. 09-70543
MAZARIEGOS,
                                                 Agency No. A070-956-004
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Sandra Violeta Ramirez Mazariegos, a native and citizen of Guatemala,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision

denying her motion to reopen. We have jurisdiction under 8 U.S.C. §1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, and we review de

novo claims of ineffective assistance in immigration proceedings, Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We grant the petition for review

and remand.

      The BIA abused its discretion when it denied Mazariegos’s motion to reopen

for failure to establish prejudice, because Mazariegos presented a plausible claim

for relief, and her notary’s failure to file a brief to the BIA may have affected the

outcome of her removal proceedings. See Singh v. Holder, 658 F.3d 879, 887 (9th

Cir. 2011).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                     09-70543